--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.40


Note: December 17, 2013
 
NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.


THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION. AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED
INTEREST SET FORTH BELOW.


10% CONVERTIBLE PROMISSORY NOTE
OF
BIG TREE GROUP, INC.


Issuance Date: December 17, 2013
Beginning Value of this Note: $50,000
Original Issue Discount: $2,500
Total Face Value of Note: $52,500


THIS NOTE (“Note” or “Note”) is a duly authorized Convertible Promissory Note of
BIG TREE GROUP, INC. a corporation duly organized and existing under the laws of
the State of Colorado (the “Company”), designated as the Company's 10%
Convertible Promissory Note Due December 17, 2014 (“Maturity Date”) in the
principal amount of Fifty Two Thousand Five Hundred Dollars ($52,500) (the
“Note”).
 
FOR VALUE RECEIVED, the Company hereby promises to pay to the order of Iconic
Holdings, LLC or its registered assigns or successors-in-interest (“Holder”) the
principal sum of Fifty Two Thousand Five Hundred Dollars ($52,500) together with
all accrued but unpaid interest, if any, on the Maturity Date, to the extent
such principal amount and interest has not been repaid or converted into the
Company's Common Stock, $0.00001 par value per share (the “Common Stock”), in
accordance with the terms hereof.
 
The initial Purchase Price will be fifty two thousand five hundred dollars
($52,500) of consideration upon execution of the Note Purchase Agreement and all
supporting documentation. The sum of fifty thousand dollars ($50,000.00) shall
be remitted and delivered to the Company, and two thousand five hundred dollars
($2,500) shall be retained by the Purchaser through an original issue discount
for due diligence and legal bills related to this transaction. $52,500.00
Convertible Note Big Tree Group, Inc. Iconic Holdings, LLC 2
 
Interest on any outstanding principal balance shall accrue at a rate of 10% per
annum. In the Event of Default pursuant to Section 2(f), interest will accrue at
the rate equal to the lower of twenty (20%) per annum or the highest rate
permitted by law (the “Default Rate”).
 
For purposes hereof the following terms shall have the meanings ascribed to them
below:
 
“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.

 
- 1 -

--------------------------------------------------------------------------------

 



“Conversion Price” shall be equal to the lower of $0.238 or sixty percent (60%)
of the lowest trading price of the Company’s common stock during the fifteen
(15) consecutive trading days prior to the date on which Holder elects to
convert all or part of the Note. If the Company is placed on “chilled” status
with the Depository Trust Company (“DTC”), the discount will be increased by ten
percent (10%) until such chill is remedied.
 
“Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note, (ii) all accrued but unpaid interest hereunder, and (iii) any
default payments owing under the Agreements but not previously paid or added to
the Principal Amount.
 
“Trading Day” shall mean a day on which there is trading on the Principal
Market.
 
“Underlying Shares” means the shares of common stock into which the Note is
convertible (including interest or principal payments in common stock as set
forth herein) in accordance with the terms hereof.
 
The following terms and conditions shall apply to this Note:
 
Section 1.00 Conversion.
 
(a) Conversion Right. Subject to the terms hereof and restrictions and
limitations contained herein, the Holder shall have the right, at the Holder's
option, at any time to convert the outstanding Principal Amount and Interest
under this Note in whole or in part.
 
(b) The date of any Conversion Notice hereunder and any Payment Date shall be
referred to herein as the “Conversion Date”.
 
(i) Stock Certificates or DWAC. The Company will deliver to the Holder, or
Holder’s authorized designee, no later than two (2) Trading Days after the
Conversion Date, a certificate or certificates (which certificate(s) shall be
free of restrictive legends and trading restrictions) representing the number of
shares of Common Stock being acquired upon the conversion of this Note. In lieu
of delivering physical certificates representing the shares of Common Stock
issuable upon conversion of this Note, provided the Company's transfer agent is
participating in the DTC Fast Automated Securities Transfer (“FAST”) program,
upon request of the Holder, the Company shall use commercially reasonable
efforts to cause its transfer agent to electronically transmit such shares
issuable upon conversion to the Holder (or its designee), by crediting the
account of the Holder’s (or such designee’s) prime broker with DTC through its
Deposits and Withdrawal at Custodian (DWAC) program (provided that the same time
periods herein as for stock certificates shall apply).
 
If the Company fails to deliver to the Holder such certificate or certificates
(or shares through DTC) pursuant to this Section (free of any restrictions on
transfer or legends) prior to the third Trading Day after the Conversion Date,
the Company shall pay to the Holder as liquidated damages, in cash, an amount
equal to Two Thousand Dollars ($2,000) per day, until such certificate or
certificates are delivered. The Company acknowledges that it would be extremely
difficult or impracticable to determine the Holder’s actual damages and costs
resulting from a failure to deliver the Common stock and the inclusion herein of
any such additional amounts are the agreed upon liquidated damages representing
a reasonable estimate of those damages and costs. Such liquidated damages will
be added to the principal value of the Note.

 
- 2 -

--------------------------------------------------------------------------------

 

 
 
 
(c) Reservation and Issuance of Underlying Securities. The Company covenants
that it will at all times reserve and keep available out of its authorized and
unissued Common Stock solely for the purpose of issuance upon conversion of this
Note (including repayments in stock), free from preemptive rights or any other
actual contingent purchase rights of persons other than the Holder, not less
than three times (3x) the number of shares of Common Stock as shall be issuable
(taking into account the adjustments under this Section 1 but without regard to
any ownership limitations contained herein) upon the conversion of this Note in
Common Stock. These shares shall be reserved in proportion with the
Consideration actually received by the Company and the total reserve will be
increased with future payments of consideration by Holder. The Company covenants
that all shares of Common Stock that shall be issuable will, upon issue, be duly
authorized, validly issued, fully-paid, non-assessable and freely-tradable. The
Company agrees that this is a material term of this Note.
 
(d) Conversion Limitation. The holder will not submit a conversion to the
Company that would result in the Holder owning more than 9.99% of the total
outstanding shares of the Company.
 
Section 2.00 Defaults and Remedies.
 
(e) Events of Default. An “Event of Default” is: (i) a default in payment of any
amount due hereunder which default continues for more than five (5) business
days after the due date; (ii) a default in the timely issuance of underlying
shares upon and in accordance with terms hereof, which default continues for
three (3) Business Days after the Company has received notice informing the
Company that it has failed to issue shares or deliver stock certificates within
the third (3rd) day following the Conversion Date; (iii) failure by the Company
for three (3) days after notice has been received by the Company to comply with
any material provision of the Exchange Agreement (including without limitation
the failure to issue the requisite number of shares of Common Stock upon
conversion hereof; (iv) a material breach by the Company of its representations
or warranties in the Exchange Agreement; (v) any default after any cure period
under, or acceleration prior to maturity of, any mortgage, indenture or
instrument under which there may be issued or by which there may be secured or
evidenced any indebtedness for money borrowed by the Company in excess of $2,500
or for money borrowed the repayment of which is guaranteed by the Company in
excess of $2,500, whether such indebtedness or guarantee now exists or shall be
created hereafter; (vi) any failure of the Company to satisfy its “filing”
obligations under the rules and guidelines issued by OTC Markets News Service,
OTC Markets.com and their affiliates; (vii) Any failure of the Company to
provide the Holder with information related to the corporate structure
including, but not limited to, the number of authorized and outstanding shares,
public float, etc. within one (1) day of request by Holder; (viii) failure to
have sufficient number of authorized but unissued shares of the Company’s Common
Stock available for any conversion; (ix) failure of Company’s stock to maintain
a bid price in its trading market which occurs for at least three (3)
consecutive days; (x) any delisting for any reason; (xi) failure by Company to
pay any of its Transfer Agent fees or to maintain a Transfer Agent of record;
(xii) any trading suspension imposed by the Securities and Exchange Commission
under Sections 12(j) or 12(k) of the 1934 Act; (xiii) if the Company is subject
to any Bankruptcy Event; (xiv) failure of the Company to remain compliant with
DTC, thus incurring a “chilled” status with DTC; or (xv) failure of the Company
to abide by the terms of the right of first refusal contained in Section 3.00
(i).

 
- 3 -

--------------------------------------------------------------------------------

 

 
 
 
Remedies. If an Event of Default occurs and is continuing with respect to the
Note, the Holder may declare all of the then outstanding Principal Amount of
this Note, including any interest due thereon, to be due and payable immediately
without further action or notice. In the event of such acceleration, the amount
due and owing to the Holder shall be increased to one hundred and fifty percent
(150%) of the outstanding Principal Amount of the Note held by the Holder plus
all accrued and unpaid interest, fees, and liquidated damages, if any.
Additionally, this Note shall bear interest on any unpaid principal from and
after the occurrence and during the continuance of an Event of Default at a rate
of twenty percent (20%). Finally, the Note will accrue liquidated damages of one
thousand dollars ($1,000) per day from and after the occurrence and during the
continuance of an Event of Default. The Company acknowledges that it would be
extremely difficult or impracticable to determine the Holder’s actual damages
and costs resulting from an Event of Default and any such additional amounts are
the agreed upon liquidated damages representing a reasonable estimate of those
damages and costs. The remedies under this Note shall be cumulative and added to
the principal value of the Note.
 
Section 3.00 General.
 
(f) Payment of Expenses. The Company agrees to pay all reasonable charges and
expenses, including attorneys' fees and expenses, which may be incurred by the
Holder in successfully enforcing this Note and/or collecting any amount due
under this Note.
 
(g) Assignment, Etc. The Holder may assign or transfer this Note to any
transferee at its sole discretion. This Note shall be binding upon the Company
and its successors and shall inure to the benefit of the Holder and its
successors and permitted assigns.
 
(h) Governing Law; Jurisdiction.
 
(i) Governing Law. This note will be governed by and construed in accordance
with the laws of the state of California without regard to any conflicts of laws
or provisions thereof that would otherwise require the application of the law of
any other jurisdiction.
 
(ii) Jurisdiction. Any dispute or claim arising to or in any way related to this
Note or the rights and obligations of each of the parties hereto shall be
settled by binding arbitration in San Diego, California. All arbitration shall
be conducted in accordance with the rules and regulations of the American
Arbitration Association ("AAA"). AAA shall designate an arbitrator from an
approved list of arbitrators following both parties' review and deletion of
those arbitrators on the approved list having a conflict of interest with either
party. The Company agrees that a final non-appealable judgement in any such suit
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on such judgment or in any other lawful manner.
 
(ii) No Jury Trial. The Company hereto knowingly and voluntarily waives any and
all rights it may have to a trial by jury with respect to any litigation based
on, or arising out of, under, or in connection with, this note.

 
- 4 -

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Company has caused this Convertible Promissory Note to
be duly executed on the day and in the year first above written.


BIG TREE GROUP, INC.
By: /s/ Wei Lin
Name: Wei Lin
Title: President
 
This Note is acknowledged as: Note of December 17, 2013



 
- 5 -

--------------------------------------------------------------------------------

 



 
EXHIBIT A


FORM OF CONVERSION NOTICE


(To be executed by the Holder in order to convert that certain $52,500
Convertible Promissory Note identified as the Note)
 
DATE: ____________________________
 
FROM: Iconic Holdings, LLC
 
Re: $52,500 Convertible Promissory Note (this “Note”) originally issued by BIG
TREE GROUP, INC., a Colorado corporation, to Iconic Holdings, LLC on December
17, 2013.
 
The undersigned on behalf of Iconic Holdings, LLC, hereby elects to convert
$_______________________ of the aggregate outstanding Principal Amount (as
defined in the Note) indicated below of this Note into shares of Common Stock,
$0.00001 par value per share, of BIG TREE GROUP, INC. (the “Company”) according
to the conditions hereof, as of the date written below. If shares are to be
issued in the name of a person other than undersigned, the undersigned will pay
all transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as reasonably requested by the Company in accordance
therewith. No fee will be charged to the holder for any conversion, except for
such transfer taxes, if any. The undersigned represents as of the date hereof
that, after giving effect to the conversion of this Note pursuant to this
Conversion Notice, the undersigned will not exceed the “Restricted Ownership
Percentage” contained in this Note.
 
Conversion information:
 
Date to Effect Conversion
 
Aggregate Principal Amount of Note Being Converted
 
Aggregate Interest on Amount Being Converted
 
Number of Shares of Common Stock to be Issued
 
Applicable Conversion Price
 
Signature
 
Name
 
Address
